Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 1 of 6 PageID #: 204




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LLOYD T. ELDER, SR.,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 2:20-cv-00221-JRS-MJD
                                                      )
 KOLHOUSE,                                            )
                                                      )
                               Defendant.             )

                        Order Granting Motion for Summary Judgment
                            and Directing Entry of Final Judgment

        Plaintiff Lloyd Elder brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging that the

 defendant Sergeant Kolhouse failed to protect him from assault by other inmates at the Knox

 County Jail and put him on an oatmeal and lettuce diet. Sergeant Kolhouse has raised the

 affirmative defense that Mr. Elder failed to exhaust his available administrative remedies before

 filing this lawsuit as required by the Prison Litigation Reform Act ("PLRA"). 42 U.S.C. § 1997e(a).

 For the following reasons Sergeant Kolhouse's motion for summary judgment is granted.

                                      I. Procedural Background

        Mr. Elder filed his complaint in this case on April 7, 2020. Dkt. 1. The Court severed

 misjoined claims and screened the complaint on May 27, 2020, allowing Mr. Elder's claims against

 Sergeant Kolhouse to proceed. Dkt. 10, 11.

        Sergeant Kolhouse answered and raised the affirmative defense that Mr. Elder failed to

 exhaust his available administrative remedies on July 24, 2020, dkt. 29, and filed a motion for

 summary judgment in support of the exhaustion defense on September 8, 2020. Dkt. 32. Along

 with the motion for summary judgment, Sergeant Kolhouse provided Mr. Elder with the required
Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 2 of 6 PageID #: 205




 Notice, informing him of his responsibilities in responding to the motion for summary judgment.

 Dkt. 34.

        Before Sergeant Kolhouse filed his motion for summary judgment, Mr. Elder filed a motion

 for Pavey hearing stating that he requested to speak to officers through tablets, kiosks, and

 grievances. Dkt. 31. The motion for Pavey hearing was denied and Mr. Elder was instructed to file

 a response to the motion for summary judgment if he believed there were genuine issues of material

 fact on the exhaustion defense. Dkt. 36. Mr. Elder also filed several motions regarding discovery,

 Dkt. 25, 39, 40. The Court granted Mr. Elder's motions for discovery to the extent that he sought

 discovery regarding the exhaustion defense and gave him through February 12, 2021, to respond

 to the motion for summary judgment. Dkt. 46. On January 21, 2021, Mr. Elder requested that the

 Court deny the motion for summary judgment as premature. Dkt. 50. The Court denied that request

 and gave Mr. Elder further time to respond to the motion for summary judgment. Dkt. 54. That

 time has passed, and Mr. Elder has not responded.

                                 II. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court



                                                  2
Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 3 of 6 PageID #: 206




 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

         While Mr. Elder filed several motions and submitted exhibits, Mr. Elder failed to respond

 to the summary judgment motion with a Statement of Material Facts in Dispute as required by

 Local Rule 56-1(b), and as he was notified in the Notice of Summary Judgment Motion. Dkt. 34.

 Further, the Local Rule makes clear that "The court has no duty to search or consider any part of

 the record not specifically cited." S.D. Ind. Local Rule 56-1(h). The Seventh Circuit has

 "repeatedly held that the district court is within its discretion to strictly enforce compliance with

 its local rules regarding summary-judgment motions." Patterson v. Indiana Newspapers, Inc., 589

 F.3d 357, 360 (7th Cir. 2009); see also Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir.

 2008). That is the case here. The Southern District of Indiana's Local Rule 56-1 shall be enforced.

 See also McNeil v. United States, 508 U.S. 106, 113 (1993). Accordingly, facts alleged in the

 motion are deemed admitted so long as support for them exists in the record. See S.D. Ind. Local

 Rule 56-1 ("A party opposing a summary judgment motion must . . . file and serve a response brief

 and any evidence . . . that the party relies on to oppose the motion. The response must . . . identif[y]

 the potentially determinative facts and factual disputes that the party contends demonstrate a

 dispute of fact precluding summary judgment."); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003)

 ("[F]ailure to respond by the nonmovant as mandated by the local rules results in an admission");

 Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997) (affirming grant of summary

 judgment where the nonmovant failed to properly offer evidence disputing the movant's version

 of the facts). This does not alter the summary judgment standard, but it does "[r]educe[] the pool"

 from which facts and inferences relative to the motion may be drawn. Smith v. Severn, 129 F.3d

 419, 426 (7th Cir. 1997).



                                                    3
Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 4 of 6 PageID #: 207




                                              III. Facts

        The Knox County Jail rules and guidelines indicate that grievances are filed via handheld

 devices and kiosks. Dkt. 33-1. Alternatively, inmates may file grievances by using a hard copy

 grievance form. Id.

        The inmate grievance process is described as follows:

        1. Combined Public Communications provides handheld devices and kiosks for
        inmate communication. The offender is given an option to place a "request" or a
        "grievance." The communication will go to an appropriate email and provide a time
        stamp of the date the communication was sent.

        2. The Sergeant of the shift or his designee will check and respond to requests and
        grievances on a regular basis throughout the shift. The person checking the
        communications will evaluate and pass the information as needed. If the Sergeant
        checking the communication is involved, they are to immediately notify the next
        step up in the chain of command.

        3. If the grievance or request cannot be satisfied it will be forwarded to the Jail
        Commander for review. All communication addressed to the Jail Commander will
        be forwarded as such.

        4. The process will be done in a timely manner.

 Id.

        Alternatively, according to alternate methods available for the grievance process:

        1. An inmate can request a hard copy grievance form from any Sergeant.

        2. The form will be filled out by the inmate, to include all fields such as
        signature.

        3. As soon as the inmate completes the form it is to be given to a jail Sergeant
        who is to record the date and time of collection and sign the form.

 Id. During his time at the Knox County Jail, Mr. Elder filed many requests and grievances. Dkt.

 33-2. He did not submit any grievances stating that Sergeant Kolhouse failed to protect him from

 being assaulted or any grievance relating to his diet of lettuce and oatmeal. Id.




                                                  4
Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 5 of 6 PageID #: 208




                                          IV. Discussion

        Sergeant Kolhouse seeks summary judgment arguing that that Mr. Elder failed to exhaust

 his available administrative remedies before filing this lawsuit as required by the PLRA.

        A. PLRA Requirements

        The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate suits about prison

 life, whether they involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong." Id. at 532 (citation omitted). "Proper exhaustion demands

 compliance with an agency's deadlines and other critical procedural rules because no adjudicative

 system can function effectively without imposing some orderly structure on the course of its

 proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v.

 Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file

 complaints and appeals in the place, and at the time, the prison's administrative rules require.'")

 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)).

        B. Discussion

        Sergeant Kolhouse has presented evidence that Mr. Elder did not submit grievances

 regarding his claim that Sergeant Kolhouse failed to protect him from assault or any grievances on

 his claim that he was given a lettuce and oatmeal diet for two weeks. By failing to respond to the

 motion for summary judgment, Mr. Elder has failed to rebut these facts. Accordingly, Sergeant

 Kolhouse is entitled to summary judgment on the claims in this case.




                                                 5
Case 2:20-cv-00221-JRS-MJD Document 55 Filed 05/12/21 Page 6 of 6 PageID #: 209




                                          V. Conclusion

        For the foregoing reasons, the defendants' motion for summary judgment, dkt. [32], is

 granted. Judgment dismissing this action without prejudice shall now issue. Ford, 362 F.3d at 401

 (holding that "all dismissals under § 1997e(a) should be without prejudice").

        IT IS SO ORDERED.



 Date: 5/12/2021




 Distribution:

 LLOYD T. ELDER, SR.
 24 S. State Street
 Sullivan, IN 47882


 All Electronically Registered Counsel




                                                 6
